DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)s 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (USPN 4,985,687).
With respect to claim 1, Long discloses in Fig. 5 a device for regenerating electronic components exposed to ionizing radiation by heating them (Fig. 5 “regenerating electronic components exposed to ionizing radiation by heating them” is merely intended use of the heater.  The heater of Long is capable of heating any desired device including an electronic device exposed to radiation for regenerating the electronic device), wherein it comprises at least the following components:
 a heating resistor intended for heating a component to be regenerated (102; 114 “intended for heating a component to be regenerated” is merely intended use of 102 which 102 is capable of proving heat to such a device);
a current source (R1); 
a thermistor connected to said current source (R2 alone or R2 with R3) and thermally coupled to said heating resistor (the devices are thermally coupled see 314 of Fig. 3), said thermistor, through which said current flows, having a voltage Vtemp across its terminals, which voltage reflects the temperature of said heating resistor (voltage across R2 and/or voltage across R3 with R2); 
an error amplifier (amplifier of 502 having an inverting terminal connected to R1 and R2), which amplifies the difference between a setpoint voltage Vset and the voltage Vtemp and delivers a voltage Vctrl that corresponds to said amplified difference (output of at terminal 3 to the PWM COMPARATOR of 502 which is generated as claimed);
 a switch, which switches the current flowing through said heating resistor (Q1), wherein said switch controls a connection between said heating resistor (102 at 8) and a DC supply voltage Vcc (10V/302 at 9); 
an oscillator, which delivers a voltage Vosc formed with a modulated duty cycle (OSCILLATOR, RT, CT, NOR gate, 0.7V voltage reference voltage, 0.7mA source and PWM COMPARATOR generating a voltage at the output of the NOR gate which has a modulated duty cycle due to the pulse width modulation provided by the PWM COMPARATOR which controls the NOR gate and thus modulates the output of the NOR gate), the duty cycle of the pulses of said voltage Vosc being dependent on the voltage Vctrl, said pulses controlling the opening of said switch (the amplifier connected to 13/14 controls the PWM COMPARATOR according to the voltage between R1 and R3.  The NOR gate is controlled by the PWM COMPARATOR and thus controls the switch Q1 via the pulses of the PWM COMPARATOR, see Fig. 3B); and
 a safety circuit connected to the oscillator (UNDERVOLTAGE LOCKOUT circuit. There is no explicit limitation of the type of “safety circuit” that is used with/connected to the oscillator.  As is known an undervoltage lockout “UVLO” circuit is used to disable the equipment under control of the UVLO for the purpose of protecting the circuit under the  control of the UVLO circuit.  Thus an UVLO circuit meets the definition of a “safety circuit” due to the broadest reasonable interpretation).  
With respect to claim 2, the device as claimed in claim 1, wherein it comprises a setpoint module that delivers an adjustable voltage Vset, which reflects a heating setpoint temperature selected for said heating resistor (R4, R5, R7, C3, R8 and R9 generating the voltage supplied to 14 which is the setpoint voltage.  The setpoint voltage is adjustable according to the current through the heating resistor, see Col. 9 lines 47-62).  
With respect to claim 3, the device as claimed in claim 1, wherein said components are embodied as discrete electronic components (the components are discrete electronic components).  
With respect to claim 12, the device as claimed in claim 1, wherein it comprises an output that supplies a signal VTout that copies the voltage across the terminals of said thermistor (output terminal 13.  Which copies/follows the voltage across R2 according to the ratio set between R1 and R3 plus R2).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Long 
With respect to claim 4, the device as claimed in claim 1, wherein it comprises a voltage regulator (REFERENCE REGULATOR) supplying a stabilized supply voltage (5V/Vref) to said current source (directly to R1), and a setpoint module (directly to R4, e.g., part of the circuit generating the setpoint voltage).  
Long fails to disclose providing the output of the regulator to the amplifier of 502 connected to 13 and 13.  However, as is known in the art regulators provide a regulated voltage that has a reduced dependency on fluctuations (due to noise and the like) of the input voltage to the regulator.  It would have been obvious to supply the regulated voltage to the amplifier as well as the current source and setpoint module for the purpose of having a regulated (i.e., a stabilized voltage) supplied to the amplifier that is less dependent upon fluctuations on the Vcc input voltage.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonkin et al. (USPN 10,221,817) discloses a heater (208) and a PWM that is controlled by a thermal protection/safety circuit (336) and a short circuit protection/safety circuit (324).  However, Tonkin et al. fails to disclose, among other claimed elements, the current source and amplifier connected and operative as recited in claim 1.  Thus, there is no seen motivation to modify Long (or the other cited prior art) to use such protection devices, since the devices have different connections and cooperation within each of the cited reference’s distinct circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849